SUMMARY ORDER
UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that the judgment of the District Court be and it hereby is AFFIRMED.
Appellant, a long-time tax protester, was convicted on one count of conspiracy (18 U.S.C. § 371), three counts of tax evasion (26 U.S.C. § 7201), four counts of failure to file tax returns (26 U.S.C. § 7203), and one count of corruptly obstructing the Internal Revenue Service (26 U.S.C. § 7212). On appeal, he argues that we lack subject matter jurisdiction, that the indictment was defective, and that the court and prosecutor improperly amended the indictment before and during trial. These claims are manifestly without merit.
Appellant also asserts prosecutorial misconduct before both the grand and petit juries. As to his claim of misconduct before the grand jury, assuming arguendo that the misconduct occurred, it was harmless in light of the petit jury’s conviction. See United States v. Morrison, 153 F.3d 34, 55 (2d Cir.1998). With regard to his claims concerning the prosecutor’s comments at trial, since the appellant did not object at the time, we review them for plain error. See United States v. Feliciano, 223 F.3d 102, 114-15 (2d Cir.2000). Again, assuming arguendo that the prosecutor’s comments were improper, they certainly were not so prejudicial as to “affect substantial rights.” Id. at 115 (citations omitted).
Having considered appellant’s other arguments and found them meritless, we affirm his conviction.